DETAILED ACTION
Application 16/977235, “ELECTROLYTE LAYER-ANODE COMPOSITE MEMBER AND CELL STRUCTURE”, is the national stage entry of a PCT application filed on 2/14/19 and claims priority from a foreign application filed on 3/6/18. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 1/24/22.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, the claim requires that the anode has a circular shape with a thickness Ta and a diameter Da such that Ta/Da is between 55 and 300, implying that the thickness is 55 to 330 times greater than the diameter.  This structure appears to describe an elongated cylinder, whisker or fiber rather than a circular structure.  Accordingly, the intended meaning of the claim is not clear.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higashino (JP 2017-041308 [published 2/23/17]; citations taken from US 2019/0006692).
Regarding claim 1, Higashino teaches an electrolyte layer-anode composite member (Figure 1 item 5; “a joined body of an anode and a solid electrolyte layer”, abstract) comprising: 
a sheet-like anode (item 3) stacked on a sheet-like solid electrolyte layer (item 4), 
the anode including a first metal oxide and at least one of nickel and a nickel compound (“the anode material contains a metal oxide Ma1 and a nickel compound”, paragraph [0007]), wherein the first metal oxide has a perovskite crystal structure (“the metal oxide Ma1 is a metal oxide having a perovskite structure”, paragraph [0007]); 
the solid electrolyte layer including a second metal oxide having a perovskite crystal structure (“solid electrolyte material contains the metal oxide Me”, paragraph 
the anode having a thickness Ta of 850 [Symbol font/0x6D]m or more (“the thickness of the anode may be increased to cause the anode to serve as a support that supports the solid electrolyte layer. In this case, the thickness of the anode can be selected as appropriate from the range of 100 [Symbol font/0x6D]m to 2 mm”, paragraph [0049]; see also, “the thickness of the joined body A was about 1.4 mm. In addition, the thickness of the solid electrolyte layer in the joined body A was 10 [Symbol font/0x6D]m”, paragraph [0119]).


Regarding claims 2 and 3, Higashino remains as applied to claim 1.  Higashino further teaches wherein the first and second metal oxide may each be represented by the formula A1mB1nC11-nO3-[Symbol font/0x64] and A2xB2yC21-yO3-[Symbol font/0x64], respectively (“A1x1B11-y1M1y1O3-[Symbol font/0x64]”, paragraph [0007]; e.g. “Ba0.899Zr0.800Y0.200O2.900”, paragraph [0123]; paragraphs [0063 and 0115] suggest that the same perovskite used as the anode is used to form the solid electrolyte layer).

Regarding claim 4, Higashino remains as applied to claim 1.  Higashino further teaches wherein the thickness Ta of the anode and a thickness Te of the solid electrolyte layer satisfy a relation of 0.003 < Te/Ta < 0.036 (Higashino teaches an exemplary embodiment wherein the composite member thickness is 1.4 mm and the electrolyte layer thickness is 10 [Symbol font/0x6D]m at paragraph [0119], suggesting a Te/Ta ratio of about 0.0071; see also paragraphs [0049] and [0067]).

Regarding claim 5, Higashino remains as applied to claim 1.  Higashino further teaches wherein a thickness Te of the solid electrolyte layer is 5 [Symbol font/0x6D]m or more and 30 [Symbol font/0x6D]m or less (Higashino teaches an exemplary embodiment wherein the electrolyte layer thickness is 10 [Symbol font/0x6D]m at paragraph [0119]; see also paragraph [0067]).

Regarding claim 8, Higashino remains as applied to claim 1.  Higashino further teaches wherein the thickness Ta of the anode is 1500 [Symbol font/0x6D]m or less (Higashino teaches an exemplary embodiment wherein the composite member thickness is 1.4 mm and the electrolyte layer thickness is 10 [Symbol font/0x6D]m at paragraph [0119], suggesting an anode thickness of about 1390 [Symbol font/0x6D]m; see also paragraph [0067]).

Regarding claim 9, Higashino remains as applied to claim 1.  Higashino further teaches a cell structure (Figure 1) comprising: a cathode having a sheet-like shape (item 2), the cathode being stacked on the solid electrolyte layer (item 4) of the electrolyte layer-anode composite member of claim 1 (item 5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of (JP 2017-041308 [published 2/23/17]; citations taken from US 2019/0006692) and Kimura (US 2011/0159408).
Regarding claim 6 and 7, Higashino remains as applied to claim 1.  Higashino does not appear to teach wherein the diameter Da of the anode is 5 cm or more and 15 cm or less, and the thickness Ta of the anode and a diameter Da of the anode satisfy a relation of 55 <Ta/Da < 300.
However, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 IVA).
In this case, Higashino does teach that the thickness of the anode may generally be between 10 [Symbol font/0x6D]m and 2 mm (paragraph [0049]), and teaches an exemplary diameter of 20 mm (paragraph [0110]) suggesting a circular shape.
Moreover, in the fuel cell art, Kimura teaches that the fuel cell may have components of circular shape and 10 cm diameter (paragraph [0057]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the fuel cell anode of Higashino to have the recited dimensions, as these dimensions appear to correspond to those commonly used to produce fuel cells and therefore, would have been obvious for the skilled artisan to select as a matter of design choice and would not be associated with any special effect due merely to the 


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Mikami (US 2018/0138533) teaches other compositions of barium zirconate electrolyte for SOFC;
Higashino (US 2016/0204446) teaches other composition of barium cerate electrolyte for SOFC.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723